Exhibit 15.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form F-3 (No.333-183618) of Petróleo Brasileiro S.A. - Petrobras of our report dated February4, 2013 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Annual Report on Form 20-F. /s/ Marcos Donizete Panassol Marcos Donizete Panassol Engagement Leader PricewaterhouseCoopers Rio de Janeiro - Brazil April 26, 2013
